DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al (US 2006/0052148).
Regarding claims 1 and 11: Blair et al discloses a method for conducting a wagering game at a device having a data processor in communication with a data storage device, a display, and a player interface (see figures 1A-2B), said data storage device storing, in non-transitory storage, playing cards and program instructions executable by said data processor to conduct a method comprising the steps of: receiving a wager through said player interface (see paragraph [0004]); dealing an initial poker hand of playing cards by said data processor and displaying said initial poker hand at said display, forming a final poker hand by said data processor and displaying said final poker hand at said display (see paragraph [0093]); forming at least one augmented final poker hand by said data processor, wherein each said augmented final poker hand comprises said final poker hand plus at least one additional playing card (see 

Regarding claims 2 and 12: Blair et al discloses wherein a plurality of augmented final poker hands are formed by said data processor, wherein each said augmented final poker hand comprises said final poker hand plus at least one additional playing card such that said plurality of augmented final poker hands are formed from a single final poker hand (see paragraph [0093]).

Regarding claims 3, 5, 13, and 15: Blair et al discloses comprising storing a pay table of poker hand ranks and associated payouts, wherein said step of issuing a reward by said data processor based on said augmented final poker hands comprises issuing a payout, if any, associated with the poker hand rank of each augmented final poker hand (see abstract; paragraphs [0013] and [0018]). 

Regarding claims 4 and 14: Blair et al discloses further comprising issuing a reward by said data processor based on said final poker hand (see paragraph [0013]). 

	Regarding claims 6, 7, 16, and 17: Blair et al discloses wherein the same quantity of playing cards are added to the final poker hand to form each augmented final poker hand (see paragraph [0093]). 

	Regarding claims 8 and 18: Blair et al discloses wherein said playing cards stored at said data storage device constitute a poker deck and wherein each said augmented final poker hand comprises said final poker hand plus at least one additional playing card dealt from a separate poker deck depleted of at least said final poker hand (see paragraph [0093]). 

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moody discloses video poker games; Black et al discloses poker online playing system; Timpano discloses casino game; Stone discloses card game payout methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715